Citation Nr: 0801612	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-04 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a timely substantive appeal was submitted in the 
veteran's claim for service connection for generalized 
anxiety disorder.

2.  Entitlement to service connection for fatigue symptoms as 
a chronic disability resulting from undiagnosed illness.

3.  Entitlement to service connection for diarrhea symptoms 
as a chronic disability resulting from undiagnosed illness.

4.  Entitlement to service connection for symptoms of fever 
and chills as a chronic disability resulting from undiagnosed 
illness.

5.  Entitlement to service connection for night sweats 
symptoms as a chronic disability resulting from undiagnosed 
illness.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968, and from December 1990 to June 1991.  The 
veteran's January 2005 motion for advancement on the docket 
was granted in February 2005.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  The 
issues listed on the first page of the decision were all 
denied by the Board in a March 2005 decision.  The veteran 
subsequently appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a Memorandum 
Decision dated in May 2007, the Court vacated the Board's 
decision pertaining to the above issues and remanded for 
readjudication consistent with the Court's decision.  The 
case is again before the Board.  

The issue of service connection for a generalized anxiety 
disorder is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the 
veteran's claim for service connection for fatigue and 
irritability.  

2.  A statement from the veteran received by the RO in 
November 1998 constitutes a valid notice of disagreement 
(NOD) as to the issues of service connection for fatigue and 
irritability, and generalized anxiety disorder.  

3.  In January 1999, the RO issued a separate rating 
determination, denying the veteran's claim for service 
connection for generalized anxiety disorder.

4.  The February 1999 statement from the veteran satisfies 
the requirements of a Substantive Appeal.  

5.  The veteran does not have an undiagnosed disability 
manifested by fatigue; his fatigue is not related to his 
service.

6.  The veteran does not have an undiagnosed disability 
manifested by diarrhea; his diarrhea is not related to his 
service.

7.  The veteran does not have an undiagnosed disability 
manifested by fever and chills; his fever and chills are not 
related to his service.

8.  The veteran does not have an undiagnosed disability 
manifested by night sweats; his night sweats are not related 
to his service.


CONCLUSIONS OF LAW

1.  A timely substantive appeal as to the issue of service 
connection for a generalized anxiety disorder was filed.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.305 (2007).

2.  Fatigue, and a disability exhibited by fatigue signs or 
symptoms, was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).

3.  Diarrhea, and a disability exhibited by diarrhea signs or 
symptoms, was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).

4.  Fever and chills, and a disability exhibited by fever and 
chills signs or symptoms, were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2007).

5.  Night sweats, and a disability exhibited by night sweats 
signs or symptoms, were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated May 2001 and July 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the service connection 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

II.  Timely Substantive Appeal - Generalized Anxiety Disorder

By way of background, in April 1997, the veteran filed a 
claims for service connection, including fatigue and 
irritability.  In March 1998, the RO denied his claim for 
service connection for fatigue and irritability as due to an 
undiagnosed illness, along with five other issues.  In 
November 1998, the veteran submitted to the RO a letter in 
which he stated: "I'm writing this letter in regards to your 
decision on my disability, I disagree with you 100%."  In 
December 1998, the veteran underwent a VA mental disorders 
examination in which the examiner opined that the veteran had 
generalized anxiety disorder, secondary to combat 
experiences.  The examiner discussed symptoms of fatigue and 
irritability.  

There is no indication in the record that the veteran claimed 
service connection for generalized anxiety disorder.  
However, the RO issued a rating decision in January 1999, 
denying service connection for generalized anxiety disorder.  
In both the January 1999 rating decision and in separate 
correspondence that month, the RO informed the veteran that 
his statement received by the RO in November 1998 did not 
constitute a valid NOD because he failed to indicate which 
specific determinations he was in disagreement with as to the 
March 1998 rating decision.  He was informed that he could 
file a valid NOD by March 20, 1999.  In a February 1999 
letter, the veteran noted the specific issues that he 
disagreed with, including the matter of generalized anxiety 
disorder. 

In January 2000, the RO issued a Statement of the Case (SOC) 
that included the issue of service connection for generalized 
anxiety disorder.  There is no indication in the record that 
the veteran responded to the SOC.  

In March 2001, the veteran informed the RO that he was 
undergoing neurological testing and lumbar puncture, and that 
he had numbness in his extremities, trouble breathing, nose 
bleeds, a severe rash, memory loss, severe joint and muscle 
pain, diarrhea, and severe headaches.  The RO accepted these 
as claims for service connection and in a July 2002 decision, 
denied these claims.  The veteran filed a NOD in June 2003.  
After the issuance of a SOC, the veteran filed a timely 
substantive appeal, and also argued that he had a pending 
service connection claim for generalized anxiety disorder.  

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the veteran.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, in February 2005, the veteran and his representative 
were given notice that the Board was going to consider 
whether the substantive appeal on the issue of service 
connection for a generalized anxiety disorder was adequate 
and/or timely, and they were given an opportunity to request 
a hearing or present argument related to this issue.  See 38 
C.F.R. § 20.203 (2007).  The February 2005 letter to the 
veteran and his representative provided them with notice of 
the pertinent regulations, as well as notice of the Board's 
intent to consider this issue.  The veteran was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing.  That same month, written argument was 
received from the veteran's representative.  Subsequent to 
the Court's decision, the Board issued a letter in August 
2007 to the veteran's representative informing that the 
veteran and his accredited representative have the 
opportunity to submit additional argument/and or evidence in 
support of the appeal.  In December 2007, the veteran's 
representative indicated that the veteran did not have 
anything else to submit and to proceed with adjudication of 
this appeal.  Under the circumstances, the Board concludes 
that its consideration of this issue does not violate the 
veteran's procedural rights.

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a NOD and completed 
by a substantive appeal after a SOC has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Proper completion 
and filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal. 38 C.F.R. § 
20.202.  The NOD and the substantive appeal must be filed 
with the VA office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  Thereafter, a claimant must file a Substantive 
Appeal.  A Substantive Appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The Substantive 
Appeal must be filed within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

It is well- established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each issue 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  Barnett v. Brown, 83 F.3d 1380 1383 (1996).  
Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning the adequacy of a substantive 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).

The threshold question is whether the veteran has submitted a 
timely and adequate substantive appeal.  In the May 2007 
Memorandum Decision, the Court determined that because the 
veteran's generalized anxiety disorder was claimed as fatigue 
and irritability due to an undiagnosed illness, his appeal of 
the fatigue and irritability claim was necessarily an appeal 
of the general anxiety disorder claim.  And, the Court found 
that the Board's March 2005 decision correctly determined 
that the November 1998 letter from the veteran disagreeing 
with the RO decision denying service connection for fatigue 
and irritability constitutes a valid NOD under 38 C.F.R. 
§ 20.201 (2007).  Thus, for purposes of deciding this appeal, 
the veteran's November 1998 letter constitutes a valid NOD 
for his service connection claim for generalized anxiety 
disorder (though to that point there was no rating action 
addressing the matter).  

The question next becomes whether the statement filed in 
February 1999 by the veteran himself satisfied the 
requirements of a Substantive Appeal even though no SOC had 
been issued, see Archibold v. Brown, 9 Vet. App. 124, 132 
(1996) (written statement met requirements for timely appeal, 
since it was after a timely notice of disagreement had been 
filed, identified the specific argument or error, and was 
received within one year from the RO decision being 
appealed.).  Taking into account all of the facts of this 
case, the Board finds that the veteran's February 1999 
statement did constitute a Substantive Appeal, as provided 
for in 38 C.F.R. § 20.202.  Archbold, supra.  The Court has 
already determined that the November 1998 statement was a 
notice of disagreement with the matter of service connection 
for a generalized anxiety disorder.  The February 1999 
clearly argues that the denial of service connection for a 
generalized anxiety disorder is in error and it was received 
within one year of the March 1998 determination.  Therefore, 
the appeal was perfected, and the Board has jurisdiction to 
adjudicate the claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108; 38 C.F.R. §§ 20.101(a), 20.200, 20.202; YT 
v. Brown, 9 Vet. App. 195 (1996).

III.  Service Connection 

The veteran is claiming service connection for a disabilities 
manifested by fatigue, diarrhea, fever and chills, and night 
sweats. 

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, muscle or 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi-symptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i).

For purposes of this section, the term medically unexplained 
chronic multi-symptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

With regard to the claims for undiagnosed illnesses, the 
Board notes that the claims files contain a number of 
(variously worded) notations indicating that the veteran may 
have Gulf War syndrome.  However, the vast majority of these 
notations is "by history" only, is without elaboration or 
an accompanying description of symptoms, and is not shown to 
have been based on a review of the claims files or any other 
detailed and reliable medical history.  When read in context, 
none of these notations show that the veteran has objectively 
exhibited any specific signs or symptoms that are 
manifestations of an undiagnosed illness.

For the fatigue claim, the veteran's service medical records 
do not show treatment for fatigue.  A May 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation report shows 
that the veteran denied having fatigue.  The post-service 
medical evidence shows that the veteran has periodically 
complained of fatigue.  See June 1997 VA examination report; 
March 2001 VA neurology clinic "follow up" report; October 
2003 VA progress note.  He has also been shown to have a 
complex medical history, to include being diagnosed with 
Hepatitis C, dementia, and acquired psychiatric disorders.  
See March 2003 report from Vera Huffnagle, M.D.; July and 
October of 2003 VA progress notes.  However, and in any 
event, it does not appear that he has ever been diagnosed 
with fatigue, to include chronic fatigue syndrome.

For the diarrhea claim, the veteran's service medical records 
do not show treatment for diarrhea, and his abdomen and 
viscera were clinically evaluated as normal upon separation 
from both periods of service.  "Reports of medical history" 
accompanying the December 1967 and May 1991 separation 
examination reports show that the veteran denied a history of 
"stomach, liver or intestinal trouble."  To the extent that 
a claim has been presented on a basis other than due to an 
undiagnosed illness, the post- service medical evidence shows 
that the veteran has periodically complained of diarrhea.  
See June 1997 VA examination report; December 2000 VA 
progress note.  An August 2000 HMG report shows that an 
examiner noted that the veteran had chronic diarrhea.  The 
evidence does not show that the veteran has objectively 
exhibited diarrhea symptoms that are manifestations of an 
undiagnosed illness.  In this regard, the August 2000 HMG 
report shows that the examiner noted "chronic diarrhea for 
yrs attributed to Gulf War Syndrome."  However, the report 
indicates that it was the veteran's first visit to this 
facility, and that it was based on the veteran's statement 
that he had had "diarrhea for yrs since Gulf War exposure."  
There is no indication that the examiner reviewed the 
veteran's claims file or any other detailed and reliable 
medical history, or that he was familiar with the 
requirements of 38 C.F.R. § 3.317, and when read in context 
this notation appears to be no more than "by history" only.

For the fever and chills, and night sweats claims, the 
veteran's service medical records do not show treatment for 
night sweat symptoms, fever, or chills.  His neurological 
system was clinically evaluated as normal upon separation 
from both periods of service.  In the "reports of medical 
history" accompanying his separation examination reports, 
the veteran denied having "frequent trouble sleeping."  See 
also May 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation report (same).  As for the post-service 
medical evidence, the veteran complained of night sweats in a 
December 1998 VA mental disorders examination report.  There 
was no relevant diagnosis.

Pertinent evidence received after the March 2005 includes a 
VA examination report in August 2006.  In the report, the 
examiner noted that the veteran had been seen numerous times 
in the neurology clinic and had been documented to have 
essentially normal neurological exams on several 
examinations.  He also noted the June 2001 neuropsychological 
exam where that examiner found that the symptoms relating to 
memory loss were not credible due to the veteran's 
inconsistent effort.

During the exam, the veteran stated that he has experienced 
GI symptoms upon return from the Gulf.  The examiner stated 
that the veteran is clearly depressed and, along with 
depression, has multiple somatic symptoms with a paucity of 
hard findings on physical exam.  The examiner did not find 
evidence of any undiagnosed illness or dementia.  Therefore, 
he stated there was nothing to be related to service. He 
added that the so called dementia and many of his other 
symptoms can be related to his depression.  See also Addendum 
(Nov. 2006).  Absent evidence to the contrary, the Board is 
not in a position to question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Upon review, to the extent that claims have been presented on 
a basis other than due to an undiagnosed illness, the 
veteran's claims must be denied because he has not been 
diagnosed with a chronic condition manifested by fatigue, 
diarrhea, fever and chills, or night sweats, Gilpin, nor is 
there any competent evidence linking such disorders to 
service.  See 38 C.F.R. § 3.303.  The evidence does not show 
that the veteran has objectively exhibited signs or symptoms 
involving fatigue, diarrhea, fever and chills, or night 
sweats that are manifestations of an undiagnosed illness.  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  

The Board has considered the written testimony of the 
veteran, and the lay statements.  Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness).  Lay 
statements may offer evidence of the veteran's "objective 
indications of chronic disability."  Gutierrez v. Principi, 
19 Vet. App. 1, 9-10 (2004).    In this regard, the veteran's 
wife stated in May 1997 that she observed after the veteran 
was home for about a month that he was having diarrhea that 
would last for two or three days.  It would stop for a week 
and then start up again.  She also stated that he was 
exhausted all the time since returning from the Persian Gulf.  
In an August 1998 statement, the veteran's wife stated that 
she observed the veteran having many terrible nights when his 
body felt so hot to the touch.  He would wake up soaked in 
sweat.  In a November 2000 statement, she stated that the 
veteran has severe headaches, night sweats, sudden 
fevers/chills, and diarrhea (4 to 5 times a week).  He was 
also exhausted all the time.  

Statement from S. R. dated in May 1997 indicated that he 
observed the veteran to the healthiest man he had ever known 
prior to Operation Desert Shield/Storm.  Before he went to 
the Persian Gulf, the veteran and S. R. used to spend time 
together working on his car, but now almost every time S. R. 
comes over to spend some time with the veteran, he is 
sleeping on the couch.  In an August 1998 letter, S. R. 
stated that he witnessed the veteran being tired all the 
time.  He also witnessed the veteran having diarrhea 
problems.  He stated that he had not observed the veteran 
sick until he returned from the Persian Gulf.  From a buddy 
statement in September 1998, the individual indicated that he 
served with the veteran and has experienced symptoms such as 
diarrhea, exhaustion, and headaches since his return from the 
Persian Gulf.     

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
the Board has determined that the medical evidence, 
particularly the lack of objective findings on examinations, 
is more probative of the issues, and that it outweighs the 
lay statements.  As found by the August 2006 VA examiner, the 
veteran is clearly depressed and along with the depression 
has multiple somatic symptoms with a paucity of hard findings 
on physical exam.  The examiner opined that there was no 
evidence of any undiagnosed illness so there was nothing to 
relate to service.  The veteran's symptoms may be related to 
his depression.  In addition, the veteran clearly has a 
history of hepatitis C, diabetes, and joint problems.  The 
Board recognizes that the veteran and lay witness observed 
symptoms of diarrhea soon after returning from Persian Gulf 
service; however the August 2006 examiner has attributed 
these symptoms, along with his other symptoms, to his 
depression.  The August 2006 VA examination report is 
probative evidence as it was based upon examination of the 
veteran and review of the claims folder.  See August 2006 VA 
examination Report; see also August 2006 Addendum to VA 
examination Report.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
fatigue, diarrhea, fever and chills, and night sweats must be 
denied on any basis.  In reaching these decisions, the Board 
has considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran having perfected a timely appeal, the Board has 
jurisdiction of the claim of entitlement to service 
connection for a generalized anxiety disorder, and to this 
extent, the appeal is allowed.

Service connection for fatigue symptoms is denied.

Service connection for diarrhea symptoms is denied. 

Service connection for symptoms of fever and chills is 
denied.

Service connection for night sweat symptoms is denied.


REMAND

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

Review of the claims folder reflects that the veteran has not 
been furnished VCAA notice with regard to the claim of 
service connection for a generalized anxiety disorder.  
Because the Board does not have the authority to send the 
veteran notice, a remand is required for corrective action.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to service 
connection for a generalized anxiety 
disorder.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  Thereafter, the RO should 
readjudicate the claim.  If the decision 
remains adverse to the veteran, he should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


